Citation Nr: 1404143	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-20 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for instability of right knee, residuals of right knee ligament sprain, currently rated as 10 percent disabling.

2. Entitlement to an initial increased rating for degenerative changes of the right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1985 to June 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which increased the evaluation rating for instability of right knee, residuals of right knee ligament sprain to 10 percent, effective February 12, 2009 and granted service connection for degenerative changes of the right knee and assigned an evaluation rating of 10 percent effective February 12, 2009.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claim. See 38 C.F.R. § 3.159.

Review of the record reveals that the Veteran was granted service connection for right knee instability in April 1990 and an initial noncompensable rating was assigned. Thereafter, in March 2009, the rating for instability was increased to 10 percent effective February 12, 2009 and service connection for degenerative changes of the right knee was granted and assigned an initial evaluation rating of 10 percent effective February 12, 2009. The Veteran has appealed the 10 percent rating assigned contending that his current symptoms warrant a higher evaluation rating.

The Veteran last underwent a VA examination for his right knee disability in March 2009. Subsequently, in his August 2009 notice of disagreement, the Veteran has reported that he now receives injections into his right knee to help alleviate the arthritis and pain. Additionally, the Veteran stated in a May 2010 written statement that he has been assigned a brace and a cane for his right knee disability to assist with the instability. As such, the Board considers the Veteran's May 2010 and August 2009 reports to be an allegation of worsening of his service-connected right knee disability. In light of the passage of time and the allegations of worsening, remand for a new VA examination is necessary. See 38 C.F.R. §§ 3.159, 3.327. 3.327.

Lastly, the Board notes that the most recent VA treatment records on file pertaining to the Veteran's right knee are from the Pensacola OPC dated in March 2010. Efforts must be made to obtain any outstanding records before the Board will adjudicate this matter.


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records from all appropriate VA facilities, to include the Pensacola OPC records pertaining to the treatment of the Veteran's right knee, dated from March 25, 2010 through present. 

2. AFTER COMPLETION OF THE ABOVE, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and severity of his right knee disability. A copy of this remand and all relevant medical records should be made available to the examiner. The examiner is asked to confirm whether the records were made available for review. 

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's right knee disability.

In doing so, the examiner is asked to elicit a complete history of symptoms from the Veteran regarding his right knee disability, to include the frequency of such. Also, the examiner is requested to provide an opinion which characterizes the severity level of any instability that is noted (i.e., slight, moderate, or severe) and provide an explanation for such characterization.

If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After the above development has been completed, readjudicate the issue on appeal, considering all evidence of record. If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


